IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00205-CR

CHRISTOPHER JASON HALL,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                          From the 220th District Court
                              Bosque County, Texas
                        Trial Court No. 06-11-14071 BCCR


                                       ORDER


      Appellant was convicted of the felony offense of theft and sentenced to ten years

in prison.   The sentence was suspended and appellant was placed on community

supervision for ten years.    In 2014, the trial court revoked appellant’s community

supervision and sentenced appellant to ten years in prison.

      Appellant’s initial court appointed attorney filed a motion to withdraw

supported by an Anders brief. Subsequently, the Court was notified that the court

appointed attorney was hired as an assistant district attorney for 220th Judicial District
Attorney’s Office in Bosque County.     The trial court removed appointed counsel and

appointed new counsel for appellant. New counsel rejected previous counsel’s Anders

brief and filed an amended brief raising one issue on appeal.

        Because the attorney who filed the motion to withdraw is no longer the attorney

appointed to represent appellant and because the Anders brief was rejected by new

counsel, previous counsel’s Motion for Leave to Withdraw filed on November 17, 2014

is dismissed as moot.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed April 23, 2015




Hall v. State                                                                    Page 2